Dykman, J.
This is an action by a lawyer to recover for his professional services. The cause was tried before a referee, to hear and determine the same, and he has found that most of the services were rendered in pursuance of a special contract under which the plaintiff has no claim against the defendant; but he has allowed him fifty dollars, with interest, for some of his services, and the proof seems to sustain his conclusion.
The judgment should be affirmed, with costs.
Barnard, P. J., and Cullen, J., concur.